Title: To John Adams from Jean de Neufville & Fils, 4 April 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amsterdam 4th. Aprill 1781

The expection of the french Letters made it to late yesterday, so that oúr Letters reached to late even for the post, where for we múst begg Yoúr Excellencys pardon to have only forwarded the Same to day by the Way of Harlem, we receivd English Letters since, a great deal of good news seem to be in the papers both from the Continent and the East Indies. We think they make largely úpp for the boasted of afair of St. Eustacia; we have gott lately letters miscarried going to the Hagúe, so we begg yoúr Excellency to excúse oúr Caution not to extend on some particúlars, which were Comúnicated to ús, they relate to illúcidate some matters which alas we are to openly convinced of already; and by which means we may hope every thing will túrn well at last and to oúr Wishes.

We have the honoúr to be with the most devoted Esteem Honorable Sir Yoúr Excellencys most Obedient and most húmble Servants

John de Neufville & Son

